Citation Nr: 0522136	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  00-25 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder, to include degenerative disc disease and joint 
disease of the thorocolumbar spine.

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder, to include gastroesophageal reflux 
disease.

3.  Entitlement to service connection for a chronic bilateral 
foot disorder, to include pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Reno, Nevada, which among other determinations, denied 
service connection for a back disorder, to include 
degenerative disc disease and joint disease of the 
thorocolumbar spine; a gastrointestinal disorder, to include 
gastroesophageal reflux disease; and a bilateral foot 
disorder, to include pes planus.  The veteran filed a Notice 
of Disagreement to the determination on these issues only. 

Procedurally, the appeal came before the Board initially in 
July 2003.  At that time the Board remanded the matter to the 
RO to ensure compliance with the Veterans Claims Assistance 
Act (VCAA).  As it will be discussed fully under the heading 
VCAA, the RO has addressed all the remand directives to 
completion.  Accordingly, the Board may proceed with its 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for back, 
gastrointestinal and bilateral foot disorders; all reasonable 
development necessary for the disposition of the appeal of 
this claim has been completed.

2.  The veteran had one complaint of back pain during service 
but the separation examination was negative for any pertinent 
abnormal findings, there is no post-service medical evidence 
showing continuity of symptomatology or any findings 
suggestive of a back disorder until many years after service, 
and there is no competent opinion of a nexus between a 
current diagnosis of a back disability, to include 
degenerative disc disease and joint disease of the 
thorocolumbar spine, and any incident or finding recorded 
during active service.

3.  The medical evidence shows no complaints or diagnoses 
pertaining to the gastrointestinal system during service; 
there is no post-service medical evidence relating to a 
gastrointestinal disorder, to include gastroesophageal reflux 
disease, until many years after service, there is no 
competent evidence of a nexus between a post-service an 
acquired gastrointestinal disorder, to include 
gastroesophageal reflux disease, and any incident or finding 
recorded during active service.

4.  The veteran had bilateral pes planus upon entry onto 
active duty; he had one isolated complaint of in-service left 
foot pain; the separation examination was negative for any 
pertinent abnormal findings, there is no post-service medical 
evidence showing continuity of symptomatology or any findings 
suggestive of a foot disorder until many years after service, 
and there is no competent opinion of a nexus between a 
current diagnosis of any acquired foot disorder, to any 
incident or finding recorded during active service.

5.  Bilateral pes planus was present upon the veteran's entry 
onto active duty, there was no increase in severity of his 
flat feet during service, and his pre-existing bilateral pes 
planus was not aggravated during service.


CONCLUSIONS OF LAW

1.  Service connection for a back disorder, to include 
degenerative disc disease and joint disease of the 
thorocolumbar spine, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  Service connection for a gastrointestinal disorder, to 
include gastroesophageal reflux disease, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

3.  Service connection for a bilateral foot disorder, to 
include pes planus and arthritis, is not warranted.   
38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in March 1999 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also  VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the March 2000 rating decision, the September 
2000 Statement of the Case (SOC), and the March 2005 
Supplemental Statement of the Case (SSOC) adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims.  The Board observes that the 
March 2005 SSOC informed the veteran of the implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, 
provided that he sufficiently identified the records sought 
and submitted releases as necessary.  The Board finds that 
these documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

In this case, the veteran appealed a March 2000 rating 
decision.  Only after that rating action was promulgated, 
did the Board in May 2002, and the Appeals Management Center 
in February 2004, provide notice to the claimant regarding 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the March 2003 letter from the 
Board provided the appellant with all four elements.  The 
fourth element is satisfied by the advisement, "You should 
send us copies of any relevant evidence you have in your 
possession."  The failure to use the exact language of 38 
C.F.R. § 3.159(b)(1) with respect to this "fourth element" 
was harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The 
Board considered the necessity of a VA physical examination 
or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  However, in view of the 
normal separation examination, the paucity of any relevant 
abnormal findings until many years post-service, the absence 
of a relevant diagnosis during or proximate to service, 
without any competent opinion suggesting a nexus between any 
of the disabilities at issue and service, and in view of the 
service and post-service medical evidence that is of record, 
there is no duty to provide an examination or medical 
opinion with respect to the issues of service connection for 
back, gastrointestinal and bilateral foot disabilities.  

With respect to the veteran's pes planus, the medical 
evidence clearly shows that he had the disorder upon entry 
onto active duty, there was no increase in severity during 
service and it was not noted upon the separation examination 
or thereafter.  The medical evidence is sufficient to make a 
decision on this aspect of the veteran's claim for service 
connection for a foot disorder; there is no duty to obtain 
an opinion regarding the question of aggravation of a pre-
existing disorder.  Id. 

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra; Mayfield, supra. 
FACTUAL BACKGROUND

Service medical records show a diagnosis of asymptomatic 2nd 
degree pes planus upon the veteran's enlistment physical 
examination in March 1943.  An examination in July 1944 
indicated asymptomatic 1st degree flat feet.  Subsequent 
annual physical examinations reflect either the absence of a 
diagnosis of pes planus, or a similar diagnosis; there is no 
service medical evidence of 3rd degree pes planus.  Each time 
pes planus was diagnosed, it was noted to be asymptomatic.  
In November 1945, the veteran presented for treatment; he 
reported that he had strained his left foot while playing 
basketball.  He denied any history of bruise or injury.  
Following a physical examination of the foot, the diagnosis 
was muscular strain of the left foot.  After six days the 
veteran was able to walk with little or no discomfort.

Additional service medical records show that the veteran was 
evaluated in April 1969, for a complaint of tightness in his 
back.  He reported that he had lifted something heavy.  The 
diagnostic impression was low back strain.  When the veteran 
underwent his retirement physical examination in August 1969, 
he disclosed a medical history of swollen or painful joints, 
and foot trouble, specifically, athlete's foot; he denied any 
history of recurrent back pain, frequent indigestion, or 
stomach, liver, or intestinal trouble.  Clinical evaluation 
of his spine, feet, and abdomen and viscera was normal.

Post-service, the veteran complained of lumbar pain and left 
leg pain in May 1980.  The assessment was low back pain-
"possible iliac rule out spasm".  In August 1981, he 
complained of a three-month history of left foot numbness on 
the sole of his foot.  He denied any history of trauma. The 
assessment in October 1981 was possible contusion, bone 
bruise, possible degenerative joint disease.  The assessment 
in January 1982 was paresthesia, etiology unknown, possible 
degenerative joint disease.  The assessment in February 1982 
was neuroma of the 3rd interspace of the left foot.  Surgery 
was recommended.  Interpretation of X-rays of the lumbar 
spine in November 1983 indicated degenerative arthritis with 
spur formation from T10 to L1, and central disc herniation 
between T12, L1, and L1-L2.  The veteran presented with a 
complaint of low back pain of ten days duration in May 1985.  
He reported that he had recently had viral syndrome and there 
was a question of whether the back pain was from lying in 
bed.   In September 1988, the veteran complained of a long 
history of low back pain that was not relieved by 
conservative measures.  On examination there was no 
tenderness in the back.  The assessment was mechanical low 
back pain.

VA outpatient records show the veteran underwent an upper 
gastrointestinal series in October 1993, which was 
interpreted as showing a small sliding hiatal hernia, but was 
otherwise unremarkable.  In November 1993, the veteran 
consulted F.J.N., M.D. regarding right upper quadrant 
abdominal pain for the previous 18 months.  The veteran 
underwent an esophagogastroduodenoscopy with endoscopic 
biopsy, which indicated a hiatal hernia with gastroesophageal 
reflux and antral gastritis.  A barium esophagram was 
planned.  In February 1994, the veteran reported some 
improvement in his reflux symptoms with Prilosec.

VA outpatient records show the veteran complained of low back 
pain in June 1996.  Records from Advanced Back Pain Institute 
show in March 1997 that the veteran reported pain in his low 
back for approximately eight years, since he fell and struck 
his low back and right neck on cement.  Interpretation of X-
rays of the lumbar spine indicated good lordotic curvature, 
neural foraminal closure of the L5 neuro foramen and spurring 
or spondylosis in the lumbar spine.

The veteran underwent a VA orthopedic examination in August 
1999; there were no records to review.  The medical history 
reveals the veteran was in the infantry and made 12 beach 
landings.  He reported that he injured his lower back over 
time and has undergone treatment through medications, 
physical therapy, and re-evaluations.  Currently, he is not 
receiving treatment.  The veteran had a Morton's neuroma 
removed from his left foot, which did not relieve the pain.  
A history of a neuroma on the right foot years later was 
noted.  The veteran stated that his low back pain was 
intermittent and occasionally incapacitating in nature, with 
the latter episodes necessitating bedrest for several days.  
There is no activity associated with exacerbation of low back 
pain.  The veteran described the pain as centered in low back 
without radiation to his buttocks or legs.  The physical 
examination included range of motion studies of the lumbar 
spine.  The clinician observed  that there was no pain, 
fatigue, weakness, or lack of endurance during range of 
motion studies.  There was no spasm or weakness, postural 
abnormalities, or fixed deformities and musculature showed no 
atrophy or asymmetry.  The diagnosis was a normal physical 
examination of the lumbar spine, and lumbar degenerative disc 
disease by radiological criteria.

Examination of the feet was negative for callosities or 
unusual shoe wear pattern, skin or vascular changes, hallux 
valgus, hammertoes, claw foot or other deformity.  The 
examination also included range of motion; there was no pain 
or other limitation noted other than pain when metatarsal 
heads were squeezed side to side and in the plantar aspects 
of the metatarsal heads.  Gait was normal.  Pronation and 
rising on toes and heels was normal.  Interpretation of left 
foot X-rays indicated degenerative changes and a prominent 
plantar calcaneal spur; interpretation of right foot X-rays 
also indicated degenerative changes.  The diagnosis was 
bilateral foot pain secondary to metatarsalgia and small heel 
spurs.

The veteran also underwent an examination for disorders of 
the stomach.  There were no records for review.  The medical 
history revealed that the veteran had been seen by private 
physician for gastroesophageal reflux disease and has taken 
Prilosec since 1995 and on occasion, Maalox.  The veteran's 
chief complaint was epigastric pain after meals and in the 
evening.  He also endorsed regurgitation with pain.  The 
veteran denied any nausea, vomiting, dysphagia of solid or 
liquid, hematemesis, and melena.  On physical examination, 
the abdomen was soft, nontender without rebound, 
organomegaly, or masses.  Interpretation of an upper 
gastrointestinal series revealed indirect evidence of mild 
gastrointestinal reflux and a small sliding hiatal hernia.  
There was no evidence of ulcerative pathology.  The diagnosis 
was gastrointestinal esophageal reflux disease and hiatal 
hernia.

In February 2002 the veteran requested a cane, crutches, or 
other assistive device because he could hardly walk due to 
pain in his left foot.  Interpretation of X-rays indicated 
calcaneal spurs and minimal osteophyte formation of the 
navicular consistent with osteoarthritis.  The assessment in 
August 2002 was heel spur syndrome in the left foot resolving 
with conservative orthotics therapy and a questionable 
neuroma on the left foot.  The veteran reported in November 
that his left heel pain had improved, but he complained of 
right heel pain.  The veteran continued to complain of back 
pain and foot pain in July 2002.  In April 2004 the veteran 
continued to complain of numbness in the soles of his feet.  
He also reported occasional low back pain, but no radicular 
pain.  He underwent electromyography and nerve conduction 
studies, which were interpreted to show a mild primarily 
axonal sensor motor peripheral neuropathy, which was fairly 
symmetric.  

LAW AND REGULATIONS

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131  (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2004).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war or peacetime service after December 1946, and a chronic 
disease, including osteoarthritis (degenerative joint 
disease), becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

ANALYSIS

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Back Disorder

A review of the evidence indicates that service connection 
for an acquired back disorder, to include degenerative disc 
disease and joint disease of the thoracolumbar spine, is not 
warranted.  The evidence demonstrates a current diagnosis of 
lumbar degenerative disc disease and a relevant symptom 
during service; however, the evidence fails to establish a 
chronic back disorder in service or a nexus between a current 
diagnosis and any incident of or finding recorded during 
service.  As to the question of relevant in-service symptoms, 
only one complaint of back pain is shown and this occurred 
when the veteran had approximately four months remaining on 
active duty.  According to the treatment notes, the veteran 
reported tightness in his back and having lifted something 
heavy.  There is no report of repeated episodes of back 
symptomatology.  There is no indication that the episode of 
back tightness failed to resolve, as the veteran did not 
return for any follow-up treatment.  Significantly, the 
veteran's own report at his separation physical examination 
in August 1969 was that he had no history of recurrent back 
pain and the clinical evaluation of his spine was normal at 
that time.  

Competent evidence also fails to establish continuity of 
symptomatology.  Post-service records do not show any 
complaint of low back pain until 1980, over ten years after 
the veteran's retirement from active service.  With respect 
to negative evidence, the Court of Appeals for Veterans 
Claims held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999).  It was not until the 
early 1980's when the onset of recurring of back 
symptomatology and associated medical treatment are first 
established.  Consequently, the Board concludes that the 
evidence fails to establish a chronic back disorder, to 
include degenerative disc disease and joint disease of the 
thoracolumbar spine, during or  within one year of service; 
there is medical evidence of no continuity of symptomatology 
from service to the present, and there is no competent 
opinion that links a current back disability to service.  
Accordingly, the Board finds that service connection for a 
back disorder, to include degenerative disc disease and joint 
disease of the thoracolumbar spine, is not warranted.  

Gastrointestinal Disorder

A review of service medical records fails to reveal any 
findings attributed to a gastrointestinal disorder, including 
gastroesophageal reflux disease.  There are no 
gastrointestinal complaints in treatment notes.  Moreover, 
the veteran denied any history of frequent indigestion, or 
stomach or intestinal trouble when he underwent his 
separation physical examination, and the clinical evaluation 
at that time failed to indicate any pertinent abnormality.  
Although post-service medical records establish a current 
diagnosis of gastroesophageal reflux disease, such was not 
established until many years post-service and there is no 
competent evidence that suggests a causal link between the 
current diagnosis and any injury, disease, or event occurring 
during service.  Simply put, the competent evidence fails to 
demonstrate that the veteran has gastrointestinal disorder, 
to include an hiatal hernia and gastroesophageal reflux 
disease, that is related to active service.

Bilateral Foot Disorder

With regard to pes planus, the Board notes that a preexisting 
disability or disease will be considered to have been 
aggravated by active service when there is an increase in 
disability during service, unless there is clear and 
unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991). 

In this case, the competent evidence establishes that the 
veteran had pes planus when he entered service.  The evidence 
fails to show, however, that the veteran's pes planus 
increased in severity during his period of active duty.  In 
all in-service evaluations, pes planus was noted to be NCD 
(not considered disabling).  While there was an isolated 
complaint of foot pain, pes planus was not noted at all on 
the veteran's separation physical examination.  Clinical 
examination of the feet at that time was normal and post-
service medical records fail to show any findings attributed 
to pes planus.  Under these circumstances, the Board finds 
that there was no increase in severity of pes planus during 
service.  Thus, there is no presumption of aggravation.  The 
Board further finds that, in view of the foregoing, to 
include the normal separation examination and the absence of 
any pertinent abnormal findings in the post-service medical 
records, the medical evidence as a whole clearly does not 
support a finding of aggravation of pes planus during 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The service medical records reveal only one complaint 
regarding the veteran's feet, which occurred in 1945, 
approximately 24 years before the veteran retired from active 
service.  The veteran's separation physical examination 
included a normal clinical evaluation of the feet.  The 
veteran failed to elaborate on any medical history of foot 
symptomatology at that time, other than athlete's foot, a 
skin disease.  There is no record of foot symptomatology 
post-service until 1981, which, in addition to the 24-year 
lapse after the veteran's first complaint in service, 
represents a period of approximately 36 years without a 
relevant symptom.  As noted above, the Court has held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  Maxon, supra.  There is no post-service 
medical evidence that suggests a nexus between a current foot 
disability and service.  The Board finds that the 
preponderance of the evidence is against a finding of a 
chronic bilateral foot disability during service, continuity 
of foot symptomatology after service, and the contended 
causal link between a current foot disorder and service.

Combat and the Provisions of 38 U.S.C.A. § 1154(b)

38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 
82 F.3d 389 (1996).  Specifically, VA regulations provide 
that in the case of any veteran who has engaged in combat 
with the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The veteran does not allege any injury relevant to the issue 
of service connection for a gastrointestinal disorder.  As to 
the other issues on appeal, the veteran asserts that he 
sustained injuries to his back and feet and there is in-
service medical evidence of isolated complaints of back and 
foot pain.  However, as previously noted, his separation 
examination was negative for any pertinent abnormal findings, 
there is no post-service medical evidence of any of the 
disabilities at issue until many years after the veteran's 
separation from active duty, and there is no competent 
opinion that suggests a link between a current back, 
gastrointestinal or foot disorder and service.  Under these 
circumstances, notwithstanding the provisions of 38 U.S.C.A. 
§ 1154(b), service connection is not warranted.  Brock, 
supra;  Libertine, supra; Beausoleil, supra.  Also, given the 
number of years that elapsed between the in-service injuries 
and the earliest post-service medical evidence of a chronic 
back or foot disability, and the normal examinations in-
between, there is no duty to provide an opinion at this late 
date.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
Maxon, supra.

Reaonable Doubt Doctrine

As the preponderance of the evidence is against the claims 
for service connection for back, gastrointestinal and 
bilateral foot disorders, the benefit of the doubt doctrine 
is not for application and the claims must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).





ORDER

Service connection for a chronic back disorder, to include 
degenerative disc disease and joint disease of the 
thorocolumbar spine, is denied.

Service connection for a chronic gastrointestinal disorder, 
to include gastroesophageal reflux disease, is denied.

Service connection for a chronic bilateral foot disorder, to 
include pes planus, is denied.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


